Citation Nr: 1106108	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-20 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a higher initial evaluation for right knee 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004.  

This appeal arises from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In his July 2006 notice of disagreement the Veteran limited his 
disagreement to the rating assigned for the right knee 
disability.  A statement of the case was issued only as to that 
issue.  The certification of appeal includes only that issue.  
For that reason the only issue current before the Board is the 
initial rating for the right knee disorder.  


FINDINGS OF FACT

1.  A January 2002 magnetic resonance imaging (MRI) of the right 
knee in service revealed that the body and the posterior horn of 
the lateral meniscus were torn and there was a contusion of the 
subchondral bone in the lateral tibial plateau.  

2.  An April 2002 arthroscopy of the right knee, included 
chondroplasty with lateral meniscus debridement.  

3.  Range of motion of the right knee is from 0 to 130 degrees 
with pain beginning at 120 degrees.  

4.  The Veteran's service connected right knee disorder does not 
produce lateral instability or recurrent subluxation of the knee.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5257, 
5258, 5259, 5260, 5261 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2009).

Here, as the original claim was for service connection, which was 
granted, and the Veteran is now appealing the downstream issue of 
the initial rating that was assigned, the Veteran's original 
claim was substantiated. Therefore, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial. 

As to the duty to assist, the Veteran was afforded VA 
examinations to determine the severity of his right knee 
disorder.  His service treatment records and VA records of 
treatment were obtained.  

No further notice to the Veteran or assistance with his claim is 
required.  

INITIAL RATING

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, knee 
impairment productive of recurrent subluxation or lateral 
instability that is severe is rated as 30 percent disabling.  
With moderate impairment a 20 percent rating is assigned.  A 10 
percent rating is assigned with slight impairment.

Traumatic arthritis substantiated by X-ray findings is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010(2010).  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the specific 
joints or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under the 
diagnostic code 5003.  The knee is a major joint.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5003.  

According to 38 C.F.R. § 4.71a, full range of motion of the knee 
is to 0 degrees extension, and to 140 degrees flexion.  

Diagnostic Code 5260 provides for evaluation based on limitation 
of flexion. Flexion limited to 60 degrees is assigned a 0 percent 
rating.  Flexion limited to 45 degrees is assigned a 10 percent 
rating, and when limited to 30 degrees, a 20 percent rating is 
assigned.  Flexion limited to 15 degrees is assigned a 30 percent 
evaluation.

Diagnostic Code 5261 provides for evaluation based on limitation 
of extension. Extension limited to 5 degrees is rated 0 percent, 
and when limited to 10 degrees, it is evaluated as 10 percent 
disabling.  Extension limited to 15 degrees is assigned a 20 
percent rating, and when limited to 20 degrees, a 30 percent 
evaluation is assigned.

Diagnostic Code 5259, provides that removal of semilunar 
cartilage that is symptomatic is rated as 10 percent disabling.  

Diagnostic Code 5258 provides a 20 percent evaluation for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain and effusion into the joint.  

August 2001 service treatment records reveal the Veteran 
sustained a right knee injury during a field operation.  He had 
forced flexion injury of the knee.  The initial injury caused 
swelling and loss of range of motion of the knee with no 
instability or locking.  A possible meniscal injury was 
considered.  An MRI of the right knee in January 2002 revealed 
moderate effusion.  The cruciate, medial and lateral ligaments 
were intact.  The body and posterior horn of the lateral meniscus 
was torn.  There was also a contusion in the subchondral bone in 
the lateral tibial plateau.  

In April 2002, an arthroscopy with chondroplasty and debridement 
of the lateral meniscus was performed.  

August 2002 service treatment records indicate the Veteran was 
able to run two miles without difficulty.  Physical examination 
revealed full range of motion, with no joint line tenderness.  
The Veteran's gait was normal and there was no laxity.  

March 2005 VA records revealed the Veteran reported mild to 
moderate right knee pain.  Examination of the extremities found a 
scar of the right knee with no edema or tenderness and full range 
of motion.  The Veteran reported it hurt when he stands for a 
long time, or squats, and that he was no longer able to run.  He 
also had occasional sharp pain in the lower anterior area of the 
knee.  He took Tylenol for his pain with good results.  

A VA examination was conducted in December 2005.  The Veteran 
reported intermittent pain in the right knee, and was unable to 
run or stand for more than 20 or 30 minutes, or do deep knee 
bends or squats.  There had been no weakness, and for the past 
year there had been no swelling of the knee, no heat, redness, 
giving way or locking.  The Veteran took Tylenol for his pain 
approximately five times per month.  Flare ups were precipitated 
by running, standing or squatting, usually about three times per 
month, and these lasted from one to two to twenty four hours.  He 
had to sit for 15 to 20 minutes when he had a flare up, and it 
was affecting his work as a musician since he has difficulty 
standing.  He also was currently attending school 15 hours per 
week majoring in music and minoring in business.  Previously he 
had a temporary job at the Post Office for six months.  During 
that period he had lost three days of work because of his right 
knee.  

Examination of the right knee found no deformities.  Range of 
motion of the right knee was from 0-125 degrees.  Drawer and 
Lachman's signs were negative.  There was no instability.  There 
was no increased heat or crepitus.  There was no pain with motion 
of the knee, and X-rays of the knee showed no acute fractures or 
dislocations.  Repetitive motion of the right knee did not have 
any effect on motion, pain, fatigability, weakness or endurance.  

In his August 2006 notice of disagreement the Veteran expressed 
concern that his right knee disorder was going to become more 
severe as he got older.  He did not like sedentary work.  He said 
he was stuck working part time rather than full time like other 
people.  

VA examination in November 2007, found the Veteran complained of 
intermittent anterior knee pain which flared up with prolonged 
walking beyond half a mile, or longer than 30 minutes, or 
prolonged driving.  Squatting was painful.  There was no locking, 
swelling or giving out of the knee, but the Veteran reported he 
limped occasionally if the pain was bad.  He took two to three 
Motrin a week, and wore a knee brace occasionally.  The pain did 
not interfere with his activities of daily living or his work as 
an employee at a FedEx Office.  He had no incapacitating 
episodes.  

Examination of the right knee revealed he walked without a limp.  
There was no swelling, knee deformity or effusion.  He had .5 
centimeter atrophy of the distal right thigh, and tenderness over 
the anterolateral joint line and the lateral cruciate ligaments.  
Lachman and drawer signs, and McMurray's testing were negative.  
He was able to flex the right knee from 0 to 130 degrees with 
pain starting at 120 degrees.  There was no crepitation.  
Repetitive motion of the knee did not produce additional 
limitation of motion due to pain, weakness, fatigue, lack of 
endurance or incoordination.  Squatting caused pain.  X-rays of 
the right knee showed minimal osteoarthritic changes.  The 
diagnosis was right knee, status post arthroscopic meniscectomy 
chondroplasty with minimal osteoarthritis. 

As indicated above, a 10 percent evaluation for limitation of 
flexion would necessitate evidence showing flexion limited to 45 
degrees.  There is no evidence that could be interpreted as even 
approximating this level of limitation.  Thus, Diagnostic Code 
5260 does not provide a basis for a rating in excess of 10 
percent.  Similarly, there is no indication of any limitation of 
extension either in service treatment records, in VA records or 
during VA examination.  The Veteran was able to fully extent to 0 
degrees in December 2005 and in November 2007.  Thus, Diagnostic 
Code 5261 provides no basis for an increased rating.  

These conclusions are appropriate even considering the Veteran's 
complaints of pain.  In this regard, it is noted that in November 
2007, the Veteran reported his knee pain flared with prolonged 
walking, and pain was elicited at 120 degrees of flexion, and the 
Board must consider the role of pain in assessing functional 
loss.  However, no additional limitation was produced with 
repetitive movement, and there was no additional weakness, 
fatigue, lack of endurance or incoordination with repetitive 
movement of the knee shown on examination.  The VA examiner in 
November 2007 noted painful motion only at 120 degrees of flexion 
and no mention is made of any pain with full extension.  Clearly, 
even with the pain, this does not support even a compensable 
rating based on limitation of either flexion or extension of the 
right knee.  

With respect to Diagnostic Code 5257, as set out above a 10 
percent rating is assigned for slight lateral instability or 
recurrent subluxation.  There is no history of any giving way or 
locking of the right knee.  Even prior to the Veteran's 
arthroscopic procedure in service no instability of the right 
knee was found.  The Veteran has consistently denied any giving 
way, locking or instability of the knee.  

In August 2002 there was no laxity noted in service treatment 
records.  In March 2005 VA records, the Veteran did not report 
any locking or giving way.  VA examination of the knee in 
December 2005 again noted the Veteran reported no giving way or 
locking of the knee.  Examination found Drawer and Lachman's 
signs were negative.  In November 2007 Lachman's and Drawer signs 
were negative as well as McMurray's testing.  The Veteran also 
denied any locking or giving way of the knee.  Accordingly, 
Diagnostic Code 5257 does not provide a basis for a rating in 
excess of 10 percent for the Veteran's knee.  

The only rating available under Diagnostic Code 5259 is 10 
percent, so it does not provide a basis for an increased rating, 
and a rating under Diagnostic Code 5258 requires dislocation of 
the semilunar cartilage with frequent episodes of locking, with 
pain and effusion into the joint.  No dislocations of the knee, 
or locking have been demonstrated.  As such, a rating under Code 
5258 is not for application.  Likewise, there is no ankylosis 
shown, such that Diagnostic Code 5256 is inapplicable, and the 
Veteran already has a 10 percent rating, so Diagnostic Code 5010-
5003, that permits a 10 percent evaluation where there is limited 
(non-compensable) motion of the knee with X-ray evidence of 
arthritis provides no basis for an increase.  (This is because 
the rating assigned already contemplates limitation of motion, 
and a separate evaluation of the same manifestation is to be 
avoided.  38 C.F.R. § 4.14.)  

The Board notes the Veteran's concern that his current right knee 
rating does not contemplate his right knee disorder may increase 
in severity as he aged.  Disability ratings, however, are based 
on the current level of severity.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  As the Veteran ages and should his right knee 
disorder increase in severity, he may submit another claim for 
increased benefits.  

The Veteran has complained he is only able to work part time due 
to his right knee.  That is inconsistent with the report in the 
March 2005 VA examination that explained the Veteran also was 
attending school part time and hoping to complete a music and 
business degree.  In addition, the Veteran reported in November 
2007 that his right knee disorder did not interfere with his job 
at a FedEX Office.  There are no records of any hospitalizations, 
post service surgical procedures or other interference with 
employment caused by his right knee which would support referral 
of the claim for extraschedular consideration.  

The Board does not have the authority to assign an extraschedular 
rating in the first instance, nor does this case present an 
exceptional or unusual disability picture which would warrant 
referral to appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The rating schedule contemplates 
the Veteran's symptoms.  

ORDER

An initial rating in excess of 10 percent for right knee 
disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


